Citation Nr: 1629458	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  06-17 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD) currently evaluated as 70 percent disabling.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

These matters come before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions dated in January 2006 and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama. 

The January 2006 rating decision granted service connection for PTSD, and assigned a 30 percent rating.  The evaluation was increased to 50 percent, effective from the date of the grant of service connection, in a September 2006 rating action.  

In August 2010, the Veteran and his spouse testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record.  In January 2012, the Veteran was notified that the VLJ who had overseen his Board hearing in August 2010 had left the Board.  The Veteran was asked whether he desired the opportunity to provide testimony before a different VLJ.  The Veteran subsequently responded negatively in February 2012 to this inquiry.

This case was remanded for additional development in September 2010.

In a September 2012 decision, the Board denied an increased rating for PTSD and also denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  

The Veteran's claims were remanded in February 2014.  By an April 2016 rating decision, the Veteran's PTSD rating was increased to 70 percent as of April 22, 2005 and the Veteran was awarded a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities as of that same date.  Thus, the Veteran's claim for a TDIU is satisfied and the issue is no longer on appeal.


FINDING OF FACT

On June 4, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the veteran that a withdrawal of the appeal of an increased initial rating for PTSD was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of entitlement to service connection for an initial increased evaluation for posttraumatic stress disorder (PTSD) currently evaluated as 70 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  In a statement received by VA on June 4, 2016, the Veteran indicated his wish to withdraw his appeal for an initial increased evaluation for PTSD, and, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD) currently evaluated as 70 percent disabling is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


